DETAILED ACTION
This office action is in response to the remarks filed on 04/23/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-9, 12-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weggel et al. US 9444320 in view of Xu et al. US 2011/0068757.
	Regarding Claim 1, Weggel teaches (Figure 3) a control device (15, 35, 31-33, 29 and 22) for a multiple-input multiple-output converter (14 and 10), comprising: at least two independent sets of outputs (Ineg, Ipos, 21 and 20) representing, respectively, at least two independent virtual converters (at 14 and 10) based on evaluating common-mode and differential-mode of two voltages and current (Ifdbk, Ipos, Ineg, Vupr and of the at least two independent sets of outputs (Ineg, Ipos, 21 and 20); a second converter controller (15) configured to control a second virtual converter (at 14 and 10) of the at least two independent virtual converters by providing a second controlling signal (30) based on a second independent set of outputs (20 and Ifdbk) of the at least two independent sets of outputs (Ineg, Ipos, 21 and 20); and a second transformation block controller (31, 33 and 22) configured to receive the first and second controlling signals and combine the received first and second controlling signals for driving the multiple-input multiple-output converter (at 10); wherein the multiple-input multiple-output converter (14 and 10) comprises an input connected to an output of the second transformation block controller (31, 33 and 22).  (For example: Col. 2 lines 61-67, Col. 3 and Col. 4 lines 1-30)
	Weggel does not teach a first transformation block controller configured to split outputs of the multiple-input multiple-output converter into at least two independent sets of outputs.
	Xu teaches (Figures 6) a first transformation block controller (PWM AND PFM, S3 and S4) configured to split outputs of the multiple-input multiple-output converter (at Fig. 6) into at least two independent sets of outputs (V1 and V2). (For example: Par. 67-72)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Weggel to include a first transformation block controller configured to split outputs of the multiple-input multiple-at least two independent sets of outputs as taught by Xu to reduce ripple and improve regulation. 
	Regarding Claim 2, Weggel teaches (Figure 3) wherein the first independent set of outputs are common-mode signals (with 35), and the second independent set of outputs are
	Regarding Claims 3 and 13, Weggel teaches (Figure 3) wherein at least one of the first and second transformation block controllers comprises at least one of a digital electronic circuit, an analogue electronic circuit, and
	Regarding Claim 4, Weggel teaches (Figure 3) a control device.
 	Weggel does not teach wherein the first transformation block controller is configured to provide a set of independent state variables.
	Xu teaches (Figures 6) wherein the first transformation block (PWM, PFM, S3 and S4) controller is configured to provide a set of independent state variables (with pwm and pfm). (For example: Par. 67-72)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Weggel to include wherein the first transformation block controller is configured to provide a set of independent state variables as taught by Xu to reduce ripple and improve regulation.
	Regarding Claim 6, Weggel teaches (Figure 3) wherein the first converter controller (35) is configured to control the first virtual converter (at 10).  (For example: Col. 2 lines 61-67, Col. 3 and Col. 4 lines 1-30)
	Regarding Claim 7, Weggel teaches (Figure 3) wherein the second converter controller is configured to control 
	Regarding Claim 8, Weggel teaches (Figure 3) wherein the first converter controller (35) is at least one of a proportional controller, an integral controller, a derivative controller, a proportional-integral controller, a proportional-derivative controller, a derivative-integral controller, and a proportional-integral-derivative controller.  (For example: Col. 2 lines 61-67, Col. 3 and Col. 4 lines 1-30)
	Regarding Claim 9, Weggel teaches (Figure 3) wherein the second converter controller (15) is at least one of a proportional controller, an integral controller, a derivative controller, a proportional-integral controller, a proportional-derivative controller, a derivative-integral controller, and a proportional-integral-derivative controller.  (For example: Col. 2 lines 61-67, Col. 3 and Col. 4 lines 1-30)
	Regarding Claim 12, Weggel teaches (Figure 3) the apparatus claim, see Claim 1, Claim 12 is the method claims, which has the same/similar limitations and rejected as shown above. 
	Regarding Claim 16, Weggel teaches (Figure 3) wherein the multiple-input multiple- output converter (10 and 14) further comprises an output connected to an input of the  block controller (40). (For example: Col. 2 lines 61-67, Col. 3 and Col. 4 lines 1-30)
 	Weggel does not teach wherein the multiple-input multiple- output converter further comprises an output connected to an input of the first transformation block controller.

	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Weggel to include wherein the multiple-input multiple- output converter further comprises an output connected to an input of the first transformation block controller, as taught by Xu to reduce ripple and improve regulation.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weggel et al. US 9444320 in view of Xu et al. US 2011/0068757 and further in view of Luerkens US 2009/0066311.
	Regarding Claim 11, Weggel teaches (Figure 3) a control device (15, 35, 31-33, 29 and 22) for a multiple-input multiple-output converter (14 and 10), comprising: at least two independent sets of outputs (Ineg, Ipos, 21 and 20) representing, respectively, at least two independent virtual converters (at 14 and 10) based on evaluating common-mode and differential-mode of two voltages and current (Ifdbk, Ipos, Ineg, Vupr and Vlwr); a first converter controller (35) configured to control a first virtual converter (at 14 and 10) of the at least two independent virtual converters by providing a first controlling signal (32) based on a first independent set of outputs (21, Ineg and Ipos) of the at least two independent sets of outputs (Ineg, Ipos, 21 and 20); a second converter controller (15) configured to control a second virtual converter (at 14 and 10) of the at least two independent virtual converters by providing a second controlling signal (30) based on a of the at least two independent sets of outputs (Ineg, Ipos, 21 and 20); and a second transformation block controller (31, 33 and 22) configured to receive the first and second controlling signals and combine the received first and second controlling signals for driving the multiple-input multiple-output converter (at 10); wherein the multiple-input multiple-output converter (14 and 10) comprises an input connected to an output of the second transformation block controller (31, 33 and 22).  (For example: Col. 2 lines 61-67, Col. 3 and Col. 4 lines 1-30)
	Weggel does not teach a first transformation block controller configured to split outputs of the multiple-input multiple-output converter into at least two independent sets of outputs.
	Xu teaches (Figures 6) a first transformation block controller (S3 and S4) configured to split outputs of the multiple-input multiple-output converter (at Fig. 6) into at least two independent sets of outputs (V1 and V2). (For example: Par. 67-72)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Weggel to include a first transformation block controller configured to split outputs of the multiple-input multiple-output converter into at least two independent sets of outputs as taught by Xu to reduce ripple and improve regulation.
	Weggel as modified does not teach a high power pre-regulator for X-ray generation.
	Luerkens teaches (Figure 4) a high power pre-regulator for X-ray generation. (par. 4)


Response to Arguments
Applicant's arguments filed 04/23/2021have been fully considered but they are not persuasive. 
	Applicant argued that “However, as shown in the above Figure 3 of Weggel, in Weggel, none of the portions with numerical references "10," "14A," "14B" and "14C" has an input connected to an output of portions with numerical references "22," "31" and "33." Therefore, Weggel fails to teach or suggest "the multiple-input multiple-output converter comprises an input connected to an output of the second transformation block controller."”. However, the Weggel reference shows in Figure 3 that the converter 10 has an input coupled to the output of  circuits 22a and 22b, through signal 40. Therefore the claim limitations are shown in the prior art.







						Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838